DETAILED ACTION
Allowable Subject Matter
Claims 1 and 3-21 are allowed.

As per claim 1, Vennelakanti (US 2015/0278407) discloses a method, implemented at a computer system that includes at least one processor (see paragraphs 0007, 0027, 0033, and 0041: method, includes a computer system with a processor), for improving a drilling and completions process at a hydrocarbon extraction site (see paragraphs 0043 and claim 24: discusses analyzing drilling and completing for recommending corrective actions/improving the system at the hydrocarbon extraction site), the method comprising:
accessing sensor data generated by one or more hardware sensors implemented by one or more pieces of drilling and completion equipment at the hydrocarbon extraction site (see Abstract, Fig. 1a, and paragraphs 0006, 0008, and 0041: management server access sensor data from the rigs via a communication network connected to rig nodes; see also Fig. 12 and 15 and paragraphs 0029-0031, 0065-0067, and 0082: accesses data from database 103, or receiving data from a data stream, also meets the broad limitation of accessing data);
formatting the accessed sensor data into a form readable by at least one data mining algorithm (see Fig. 12, 13, and 15 and paragraphs 0030, 0065-0067, and 0082: discloses a data extractor and formatter and converting data for a format that can be used by the data analytics tools);
mining the formatted sensor data to identify one or more characteristics related to the one or more pieces of drilling and completion equipment (see Fig. 12 and 13 and paragraphs 0027, 0048, 0050, and 0067: discloses performing data mining on the data obtained from the data extractor and formatter, i.e. performs data mining on the formatted sensor data);
integrating historical data relating to the one or more pieces of drilling and completion equipment at the hydrocarbon extraction site with the formatted sensor data (see paragraphs 0068, 0073, and 0099: historical data may be stored in the same database, as such it is integrated with the formatted sensor data, and used in the analytics algorithm along with the rig data historical data is associated with rigs as such it relates to the one or more pieces of drilling and completion equipment at the hydrocarbon extraction site as the one or more pieces of drilling and completion equipment at the hydrocarbon extraction site are related to drilling rigs, data collected from other rig system comprises rig data, i.e. falls under the broad scope of wherein the historical data relates to the one or more pieces of drilling and completion equipment at the hydrocarbon extraction site and the data from the other rig system relates to the data at the current site being monitored);
accessing one or more portions of the historical data relating to the one or more pieces of drilling and completion equipment at the hydrocarbon extraction site that is integrated with the formatted sensor data (see paragraphs 00514, 0068, 0073, and 0099: historical data may be stored in the same database, as such it is integrated with the formatted sensor data, the historical data is used in the analytics algorithm, i.e. historical data is accessed via the processing algorithm when evaluating the drilling performance);
computing one or more drilling and completion performance indicators configured to identify inefficiencies based on the characteristics identified for the drilling and completion equipment and based on the historical and sensor data (see paragraphs 0051 and 0073: historical data used in the analysis of the rig system, prediction analysis to forecast production and NPT of a rig system over the timeline; see also Abstract and paragraphs 0007 and 0057: generates model signatures that are used to identify inefficiencies/warnings, broadly interpreted, the computed signatures meet the limitations of performance indicators configured to identify inefficiencies); and
upon identifying the at least one drilling and completion inefficiency, performing at least one remediation step to resolve the at least one identified inefficiency (see Abstract and paragraphs 0043, 0054, 0100-0101, and 0103: discloses corrective actions based upon the observations, provides recommendations based on the determined attributes from the analytics of information stored in the database).

Tang (US 2020/0332627) discloses a data mining algorithm wherein the algorithm determines whether a given time period was productive or non-productive and, for non-productive time periods, which type of non-productive time occurred (see paragraphs 0039, 0191-0193 and 0196-0197: identifies start and stop time of drilling, i.e. a productive time of a given time period, and identifies non-productive time, such as loss of circulation fluids, stuck pipes, kicks, replacement of drillstring). 

Mathiesen (US 2015/0040990) discloses an action/modification and also provides an indication of how much a given solution/modification will improve an inefficiency (see paragraph 0046). 

However, the prior art fails to disclose the particular combination of a method, implemented at a computer system that includes at least one processor, for improving a drilling and completions process at a hydrocarbon extraction site, the method comprising:
accessing sensor data generated by one or more hardware sensors implemented by one or more pieces of drilling and completion equipment of a hydrocarbon extraction rig located at the hydrocarbon extraction site, wherein the hydrocarbon extraction rig is designed to perform a hydrocarbon extraction task, and wherein the sensor data details performance of the hydrocarbon extraction task by the hydrocarbon extraction rig;
formatting the accessed sensor data into a form readable by at least one data mining algorithm;
mining the formatted sensor data to identify one or more characteristics related to the one or more pieces of drilling and completion equipment;
integrating historical data relating to the one or more pieces of drilling and completion equipment at the hydrocarbon extraction site with the formatted sensor data;
accessing one or more portions of the historical data relating to the one or more pieces of drilling and completion equipment at the hydrocarbon extraction site that is integrated with the formatted sensor data;
computing one or more drilling and completion performance indicators configured to identify inefficiencies based on the characteristics identified for the drilling and
completion equipment and based on the integrated historical and sensor data; 
upon identifying the at least one drilling and completion inefficiency, performing at least one remediation step to resolve the at least one identified inefficiency;
causing a machine learning unit to generate an optimized rig scheduling sequence for the hydrocarbon extraction rig, where the optimized rig scheduling sequence optimizes an objective function by allocating resources to the hydrocarbon extraction task during times when productivity of the hydrocarbon extraction rig is projected to be above a specified minimum production level,
wherein the optimized rig scheduling sequence is based on the at least one remediation step, and 
wherein the objective function includes one or more of: a cumulative production of the hydrocarbon extraction rig, a net present value (NPV) of the hydrocarbon extraction rig, or an operation duration of the hydrocarbon extraction rig, and 
causing the hydrocarbon extraction rig to operate in accordance with the optimized rig scheduling sequence that was generated by the machine learning unit.

Independent claim 17 is also allowable for the same reasoning provided above in relation to independent claim 1. 

Dependent claims 3-12 and 18-20 are allowable due to their dependency upon allowable independent claim 1 or 17. 
As per claim 13, the prior art discloses the limitations discussed above. 
However the prior art fails to disclose the claimed combination of a method, implemented at a computer system that includes at least one processor, for optimizing resource allocation at a hydrocarbon extraction site, the method comprising:
accessing a drilling and completion report that includes current operational description data for at least one hydrocarbon extraction task that implements a hydrocarbon extraction rig at the drilling and completions site;
instantiating a natural language processing unit configured to analyze and mine the accessed drilling and completion report for specific portions of operational description data;
accessing one or more portions of historical operational data and production forecast data related to the at least one rig;
instantiating a machine learning unit configured to analyze the current and historical rig operation data to identify drilling and completion phase and non-productive time periods during which the hydrocarbon extraction task is halted or is producing below a specified minimum productivity level; and
generating an optimized rig scheduling sequence for the at least one rig that optimizes an objective function by allocating resources to the hydrocarbon extraction task during times when productivity is projected to be above the specified minimum production level,
wherein the at least one rig is operated according to the optimized rig scheduling sequence.

Dependent claims 14-16 are allowable due to their dependency upon allowable independent claim 13. 

	Independent claim 21 is also allowable for the same reasoning provided above in relation to independent claim 13. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865